Citation Nr: 0210497	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  97-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative arthritis and spinal 
stenosis prior to August 16, 1996 (exclusive of the period 
for which the veteran was awarded a 100 evaluation under the 
provisions of 38 C.F.R. § 4.30; and in excess of 40 percent 
on and after August 16, 1996.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel






INTRODUCTION

The veteran had active service from March 1957 until March 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1996 from 
the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The RO granted entitlement to an increased evaluation of 20 
percent for lumbosacral strain with degenerative arthritis 
effective from February 26, 1996, the date of claim for 
increased compensation benefits.  

In December 1996 the RO assigned a temporary total 
convalescence evaluation pursuant to the criteria of 
38 C.F.R. § 4.30 (2001) for the service-connected low back 
disability recharacterized as lumbosacral strain with 
degenerative arthritis and spinal stenosis effective from 
March 19, 1996 through April 30, 1996.  The RO reinstated the 
previous 20 percent evaluation effective May 1,1996.

In April 1998 the Board remanded the claim to the RO for 
further development and adjudicative action.  

In December 2000 the RO granted an increased evaluation of 40 
percent evaluation for lumbosacral strain with degenerative 
arthritis and spinal stenosis effective from August 16, 1996; 
however, the veteran had not specifically requested a 40 
evaluation.  In AB v. Brown, 6 Vet. App. 35, 38 (1993), the 
United States Court of Veterans Appeals (since March 1, 1999, 
the United States Court of Appeals for Veterans Claims) 
(hereinafter CAVC) held that when the veteran expresses 
general disagreement with the assignment of a particular 
rating and requests an increase, the RO and the Board are 
required to construe the appeal as an appeal for the maximum 
benefit allowable by law or regulation and thus to consider 
all potentially applicable disability ratings.  

As an evaluation higher than 40 percent is available under 
the provisions of Diagnostic Code 5293 of the VA Schedule for 
Rating Disabilities, the appeal continues.  

In December 2000 the RO granted entitlement to total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU) effective from June 12, 
1998.  


FINDING OF FACT

Lumbosacral strain with degenerative arthritis and spinal 
stenosis is manifested by pain, limitation of motion, 
degenerative disk disease, absent right ankle jerk and 
bilateral radiculopathy, productive of not more than severe 
impairment with no additional functional loss due to pain or 
other pathology.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 40 percent for 
lumbosacral strain with degenerative arthritis and spinal 
stenosis (exclusive of the period for which the veteran was 
awarded a 100 percent evaluation under 38 C.F.R. § 4.30) have 
been met prior to August 16, 1996.  38 U.S.C.A. §§ 1155, § 
5103a, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.400, 
4.71a, Diagnostic Codes 5293, 5295 (2001).

2.  The criteria for a rating greater than 40 percent for 
lumbosacral strain with degenerative arthritis and spinal 
stenosis (exclusive of the period for which the veteran was 
awarded a 100 percent evaluation under 38 C.F.R. § 4.30) have 
not been met.  38 U.S.C.A. §§ 1155, § 5103a, 5107;  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5293, 5295 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection for lumbosacral strain with degenerative 
arthritis was granted by the RO in a rating decision in July 
1977.  A 10 percent evaluation was assigned effective from 
April 1977.  After review of a September 1979 private medical 
report and the report of a December 1979 VA examination 
showing minimal clinical evidence of the disability, the RO 
confirmed and continued the 10 percent evaluation.  

The veteran submitted a claim on February 26, 1996 requesting 
an increase in the 10 percent disability evaluation.  Medical 
records submitted with his claim show that in June 1988, a 
private physician examined the veteran after he was injured 
at work with complaints of pain primarily in the lower back.  
There was no evidence of radiculopathy and he reported that 
he was getting better.  He was considered able to return to 
work.  X-rays showed mild degenerative changes in both the 
lumbar and cervical spine.  The assessment included mild, 
degenerative disc disease at multiple levels in the cervical 
and lumbar spines.  He was seen approximately a week later in 
a VA Family Practice clinic and he had no neurological 
symptoms, radiation of pain into his inguinal region, 
paresthesias or pain in his legs.  He had good flexion and 
extension, could heel and toe walk without difficulty and was 
tender over the SI joints.  The assessment was acute 
lumbosacral strain and old injury to the back.   

An X-ray of the lumbosacral spine at the Austin Regional 
Clinic in July 1988 showed the lumbar disc spaces and 
alignment were normal.  There was no evidence of recent bony 
trauma and the posterior elements were intact.  The 
impression was of a negative lumbosacral spine.  

He was seen for muscle spasm and low back pain in March and 
July 1993.  In early 1995, the veteran received trigger point 
injections.  In August 1995, he had complaints of right leg 
pain and numbness.  The assessment was low back pain with a 
history of disability, some degenerative disk disease.  


In September 1995, he complained that numbness in the medial 
aspect of the right leg varied and continued to bother him.  
The assessment was degenerative disk disease with some 
radicular pain and numbness.  An X-ray in August 1995, had an 
impression of multilevel vertebral body spurring with minimal 
disc space narrowing at L4-5, otherwise, negative lumbar 
spine. 

An X-ray of the lumbar spine in January 1995 showed a slight 
retrolisthesis at L3-4.  The disc spaces were normal but 
minor spurring was seen in the mid and lower lumbar area.  No 
fracture or neural arch defect was seen.  The sacroiliac 
joints were open.  The impression was minimal degenerative 
joint disease.

Clinical findings at a private neurological consultation in 
October 1995 were that the veteran had a normal gait, 
negative Romberg, and he was able to walk on his heels and 
toes without difficulty.  Straight leg raise bilaterally 
produced only lumbar discomfort.  He was asymptomatic in the 
squatting position.  When standing he developed paresthesias 
over the anterior right thigh.  There was normal strength and 
tone of the lower extremities without atrophy or 
fasciculations.  Knee reflexes were symmetric at 2 to 3+.  
Ankle reflexes were asymmetric with the right absent, the 
left 1+.  

Plantar responses were downgoing.  The lower extremities had 
normal skin temperature, texture and moisture.  There were 
symmetric normal pulses.  Inspection of the back was normal.  
There was minor L5-S1 disc space tenderness.  There was full 
lumbar range of motion.  Lumbosacral spine films revealed a 
L3-4 spondylolisthesis with L4 anterior on L3 without 
spondylolysis.  There were anterior spurs of the third, 
fourth and fifth vertebrae.  The facets were unremarkable.  
The impression was femoral nerve distribution paresthesias 
and chronic low back pain with L3-4 spondylolisthesis without 
spondylolysis.  


The impression of an October 1995 computerized tomography 
(CT) of the lumbosacral spine was multilevel spinal stenosis 
of mixed congenital and acquired type, moderately severe at 
L4-5 and moderate at L3-4 and L5-S1; mild central and right 
posterior subligamentous L5-S1 disc protrusion.  The examiner 
commented that although small, the disc protrusion may be 
made more significant by the fact that it was superimposed on 
moderate spinal stenosis.  

In late October 1995, a VA examiner noted that the veteran 
had undergone a lumbar CT for further assessment of right leg 
paresthesias associated with chronic low back pain with an 
abnormal EMG revealing denervation in the lumbar paraspinal 
region.  The study revealed the likely source of the symptoms 
as diffuse disc space narrowing and bulging at L3-4, L4-5, 
and L5-S1 in combination with short pedicles and bilateral 
facet degenerative changes producing moderate to moderately 
severe stenosis at all three levels.  There was also a focal 
right sided subligamentous disc protrusion at L5-S1 which the 
examiner did not feel was contributing to the veteran's 
symptomatology.  The impression was right leg paresthesias, 
chronic low back pain, and multilevel lumbar spinal stenosis.  

The examiner recommended a back rehabilitative type program 
but noted that should the veteran continue to have back pain, 
leg paresthesias or develop any motoric deficit, he would 
need surgical consultation and probable intervention.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in July 1996.  He reported having backaches over 
many years and being diagnosed as having osteophytes in his 
spine which caused him a secondary spinal stenosis and having 
a degree of congenital spinal stenosis.  His neurosurgeon 
thought that while surgery for the spinal stenosis and 
osteophyte condition could improve the pain and radiation 
down the veteran's leg, improvement would not be shown for 
the backaches.  

When seen at the July 1996 VA examination, the veteran was 
still in a convalescent period from his back surgery earlier 
that year.  Subjectively, he reported that he was not any 
better.  

The examiner noted that a post surgery report from the 
neurosurgeon stated that the incision was well-healed, there 
was a complete resolution of all pain extending from his back 
into his lower limbs and numbness, and that he was very 
happy.  However, at the July 1996 VA examination he 
complained that his backache and numbness persisted and 
continued.  

Clinical findings at the July 1996 VA examination were of no 
postural abnormality, no fixed deformity, and musculature of 
the back was normal.  Range of motion findings of the 
lumbosacral spine were flexion to 85 degrees, extension to 25 
degrees, lateral flexion to 32 degrees bilaterally, and 
rotation to 28 degrees, bilaterally.  Straight leg-raising on 
the right side was to 85 degrees and on the left side to 80 
degrees.  

There was no dramatic evidence of pain on motion.  He was 
slightly stiff and he complained but was not really very 
dramatic.  He did have some numbness on the left lateral 
lower leg, and he had lost his right Achilles tendon reflex.  
His coordination was good.  His power was good, and he could 
tiptoe and heel/toe.  The pertinent diagnoses were chronic 
lumbosacral strain of the back, congenital spinal stenosis, 
and acquired spinal stenosis, secondary to arthritis.  He was 
post-surgery and claiming a poor result, whereas, when he saw 
his surgeon in April 1996, he was delighted and reported 
complete freedom from symptoms.  

The July 1996 VA examiner commented that it was his 
impression that the veteran still had a considerable amount 
of functional overlay, in spite of his severe problems and 
the fact that he had major back surgery.  His skin surgical 
incision was beautifully healed.  "This man had chronic back 
problems with chronic lumbosacral sprain and some 
degenerative arthritis.  His surgeon did not expect his back 
to be improved by surgery for stenosis, and today that is how 
things are, although he was cured at an earlier time."


Based on a review of private medical records showing 
complaints and treatment for low back pain and the July 1996 
report of a VA C&P examination post low back surgery, the RO 
in an August 1996 rating decision assigned a 20 percent 
disability evaluation effective from February 26, 1996.  The 
veteran was notified of the decision in August 1996.  

As requested, in August 1996, the veteran submitted medical 
records and treatment reports that included duplicates of 
evidence in the claims file.  In addition, some records 
pertained to disorders other than the low back disorder.  He 
submitted medical records pertaining to his March 1996 
surgery at Seton Medical Center.  He underwent decompressive 
laminectomies, medial facetectomies, and foraminotomies 
bilaterally.  The admitting and final diagnoses were L3-4, 
L4-5 and L5-S1 spinal stenosis.  The discharge summary noted 
that an excellent decompression was obtained and 
postoperatively, the veteran was doing great.  He had been 
ambulating fine and noted no problems.  He was discharged on 
the first postoperative day.  

In early April 1996, the veteran saw the neurosurgeon two 
weeks after the surgery for re-evaluation.  The neurosurgeon 
wrote that he had done great and noted no back pain.  The 
veteran and his wife stated that the incision had healed very 
well.  He had complete resolution of all the pain extending 
from his back into his lower extremities as well as the 
numbness.  The neurosurgeon assessed that the veteran was 
doing very well.  After one more week, he was to begin to do 
an exercise program.  He was going to return to work in an 
unrestricted fashion approximately two weeks from the date of 
the office visit.  He was to return as the occasion required.  

In a statement accompanying the medical records received in 
August 1996, the veteran noted that, although the surgery was 
a complete success and he was happy with it, he had not 
stopped feeling pain down his legs nor numbness on his legs.  
He felt pain when he stood, or sat or slept more than 6 to 7 
hours.  He was seeing a physician for persistent back pain.  

Outpatient treatment records received from the Austin 
Outpatient Clinic show treatment for unrelated disorders and 
complaints of back pain during the period from October 1992 
to August 1996.  When seen in late April 1996, after the 
lumbar disk surgery, it was noted that he still had some 
discomfort in his legs.  He was afraid that he might have a 
circulation problem; however, the examiner doubted there was 
a vascular problem.  In August 1996 the veteran complained of 
shooting pain in both legs similar to the problem prior to 
surgery.  The assessment was persistent neuropathies, low 
back pain status post surgery.  

In a December 1996 rating decision, the RO assigned a 
temporary total evaluation under the provisions of 38 C.F.R. 
§ 4.30 from March 19, 1996, and restored the pre-
hospitalization 20 percent evaluation effective from May 1, 
1996.  The veteran was notified of the decision by letter 
dated in December 1996.  He expressed disagreement with the 
August and December 1996 rating decisions and initiated this 
appeal.  A statement of the case was issued in February 1997 
and he perfected his appeal in March 1997.  

Outpatient treatment records from the Austin Clinic were 
received in February 1997 for the period from October 1992 to 
December 1996.  Many of these records were duplicates of 
evidence previously received.  The records show complaints 
and treatment for low back pain and unrelated disorders.  

The veteran was afforded a VA C&P examination of the spine in 
February 1997.  He complained of residual back pain radiating 
to the right medial thigh and leg.  He did not complain of 
any loss of function or loss of sensation.  He stated that 
his back pain started after prolonged standing for greater 
than 20 minutes and prolonged sitting for 45 to 60 minutes.  
The pain was usually relieved with getting up and moving 
around.  The clinical findings were a well-healed scar at L1 
to L5 with no acute tenderness noted, no postural 
abnormalities, slight loss of normal lordosis of the lumbar 
spine, and good musculature of the back.  He had forward 
flexion to 85 degrees, backward extension to 35 degrees, 
lateral flexion to 40 degrees bilaterally, and rotation to 35 
degrees, bilaterally.  

There was no objective evidence of pain on motion.  The motor 
and sensory examination was intact.  The deep tendon reflexes 
revealed absence of the ankle jerk on the right.  The X-ray 
of the lumbar spine in January 1995 showed slight 
retrolithiasis in L3 and L4 with minor spurring noted 
consistent with mild degenerative joint disease.   The 
diagnosis was lumbosacral strain with mild degenerative joint 
disease.  

The Board remanded the claim in April 1998 for additional 
development to include a VA examination.

In May 1998, the veteran was asked to provide any treatment 
records pertinent to his claim for an increased evaluation of 
his low back disability and was notified that the RO would 
assist, if necessary, in obtaining this medical evidence.

Outpatient treatment records were secured in June 1998 from 
the Austin Regional Clinic.  The veteran was seen for 
complaints, findings and treatment of multiple other 
disorders.  In June 1997, he reported that he still got some 
back pain and it was about the same as it had been.  An X-ray 
of the lumbosacral spine in March 1998 showed mild productive 
spondylosis; slight narrowing of the L2-3 disc space; mild 
apophyseal degenerative joint disease L4-5 and L5-S-1; status 
post laminectomy defect at L4 and L5; pedicles intact and SI 
joints open.  The impression was postoperative and 
degenerative changes as stated.  In May 1998, at a scheduled 
visit, the veteran reported that the pain on his lower back 
was now more constant and radiating to the left leg.  The 
assessment was chronic pains worsening.  

In late May 1998 the veteran complained of increasing lower 
back pain and radiating pain down his thigh on each side that 
was aggravated by walking.  His deep tendon reflexes were 2+ 
and symmetrical, toes were downgoing bilaterally and the 
straight leg raising test was negative.  He had increasing 
problems with lumbar osteoarthritis and the question was 
whether he was getting a spinal stenosis.  A lumbar study was 
to be ordered.

A magnetic resonance imaging (MRI) of the lumbar spine was 
performed in June 1998 and a comparison of the findings was 
made with the prior CT scan of the lumbar spine in October 
1995.  The impression was postoperative changes were present 
resulting in decompression of the canal at the L4-L5 levels.  
Also, multiple level degenerative facet joint disease was 
present resulting in bilateral mild to moderate foraminal 
narrowing at the L4-L5 level.  

The veteran was afforded a VA C&P examination of the spine in 
June 1998.  The veteran complained of low back pain every day 
and pain in both legs, the right more than the left.  There 
was numbness in both lower extremities, with onset of painful 
numbness after standing for about 15-20 minutes.  He could 
sit for approximately 45 minutes after which he needed to get 
up and walk which reduced his pain.  He could not lift 
anything heavier than 10 to 20 pounds.  He occasionally felt 
mild ataxia which was also associated with headaches and neck 
pain.  He had not fallen as of the date of the examination.  
He experienced flare-ups of low back pain which lasted one to 
two days and occurred about once a month.  During a flare-up, 
he spent most of the day in a recumbent position or used a 
recliner.   He took medication for his pain and muscle 
spasms.  Cold weather usually triggered the pain and made it 
worse.  According to the veteran, he underwent low back 
surgery in March 1995 and postoperatively did fairly well.  
He had retired from his job.

The examiner observed at the June 1998 VA examination that 
the veteran stood upright with a slight increase in his 
lumbar lordosis (chronic lumbosacral strain.)  The operative 
midline scar at the lumbosacral region was not tender to 
pressure or palpation.  Range of motion findings were flexion 
to 60 degrees without pain, another 15 degrees of flexion was 
obtained with pain.  Lateral flexion was to 15 degrees 
bilaterally without pain and further lateral flexion was 
painful.  Extension was to 15 degrees and painful all through 
its range.  Rotation was painful and 15 degrees was all that 
the veteran allowed.  There was a satisfactory range of 
motion of both hips.  The examination of the sacroiliac 
joints was essentially negative.  


Neurological findings at the June 1998 VA examination were 
regular deep tendon reflexes, 2+ and the right Achilles 
reflex was lacking.  The veteran was not able to walk on his 
toes due to recent foot surgery.  The diagnoses were status 
post lumbar laminectomy, foraminotomies and fasciectomies; 
chronic radiculitis of the lower lumbar root, predominantly 
of the L5 and S1 root; degenerative disc disease at L2-L3; 
spondylosis, mild; spondyloarthrosis at L4-L5, L5-S1; 
laminectomy defect at L4-L5; mild degenerative disc disease 
of the lower thoracic spine, and mild weakness and undue 
fatigue of the lower extremities, probably the result of his 
chronic radiculitis.  

In July 1998, correspondence between two physicians shows 
that after review of the MRI films it was observed that the 
veteran had a very well decompressed L3-4, L4-5, and L5-S1 of 
the lumbar spine.  Other findings and recommended treatment 
regarding the cervical spine were reported.  

Outpatient treatment records received in September 1998 
include a November 1991 clinic note by an orthopedic 
chiropractor who had seen the veteran  for evaluation and 
treatment of acute onset of lower back and right leg pain.  
With treatment he was feeling better, his back pain was much 
less and he was no longer having any referred leg pain.  

A private physician saw the veteran in September 1998 for 
complaints regarding other disorders upon referral by another 
private physician for an EMG and nerve conduction study of 
the cervical spine.  It was noted that the veteran had been 
seen in the past for back pain and by review of the present 
data, he did undergo a lumbar decompressive laminectomy at 
multilevel.  The pain improved to a degree, but had persisted 
which was consistent with the facet joint arthropathy and 
myofascial type pain.  

The veteran reported that he occasionally had tingling in the 
anterior aspects of his thighs when he walked too far, but he 
pushed himself through that.  The reports reviewed indicated 
good decompression of the L3-4, L4-5 and L5-S1 interspaces.  
The clinical findings were that he had a good normal base and 
stride to his gait.  

He had normal ability to tandem walk and to walk on his heels 
and toes.  Lower extremity reflexes were 2+ at the knees, and 
difficult to elicit at the ankles with downgoing plantar 
responses.  The pertinent impression was lumbar stenosis, 
status post decompressive laminectomy with persistent lumbar 
pain, secondary to myofascial and facet joint arthropathy.  

A December 1998 outpatient treatment record noted, in 
pertinent part, that the veteran continued to have severe 
back pain.  He was on medication three times a day which 
somewhat palliated symptoms.  The assessment was symptomatic 
degenerative joint disease of the lumbar spine.  

In January 1999, a private physician re-evaluated the veteran 
and wrote regarding his assessment and recommendations 
regarding cervical spine complaints.  The clinical findings 
pertaining to the back were that palpation and percussion 
over the lumbar spine revealed no deformity and produced no 
tenderness.  Palpation of the sacroiliac joints was 
unremarkable bilaterally.  Palpation of the sciatic notches 
was unremarkable bilaterally.  The deep tendon reflexes were 
2+ and equal in the knees and ankles, bilaterally.  Plantar 
responses were down-going.  His gait was steady and normal.  

In March 1999, a VA outpatient treatment record shows that 
the veteran complained of pain down the right leg for one 
month.  Driving was the worst thing for him and sitting also 
tended to aggravated his pain.  He denied any motor weakness 
and there were no new bowel or bladder problems.  Straight 
leg raising was positive at about 40 degrees on the right 
side with dorsiflexion of the foot, producing pain in the 
sciatic notch.  

The assessment was recurrence of sciatic involving the L5, S1 
distribution.  Deep tendon reflexes were symmetrical.  It was 
recorded that the veteran had L3-4, L4-5 and L5-S1 
decompression laminectomy, medial facetectomy and 
foraminotomies and could have the development of disc disease 
at that point.  Medication was prescribed.  

When he was seen later that month, he reported that the 
medication had helped to reduce his symptoms of low back pain 
at least by 30 to 40 percent.  He was happy with this and was 
to continue with the medication.  

An MRI of the lumbar spine was performed in April 1999 for 
complaints of low back pain radiating to the right leg.  A 
history of back surgery in March 1996 was noted.  The 
impression was posterior decompression laminectomies at L4-5 
and L5-S1.  Also, degenerative disc changes were seen from 
L2-3 through L5-S1 with a posterior central annular tear at 
L5-S1 associated with a small disc protrusion.  These changes 
were present previously and were stable.  In addition, there 
was some narrowing of the left L3 and L4 neural foramina and 
lateral recesses on the basis of annular bulging and facet 
arthropathy; these findings were present on a prior study and 
were unchanged.

In July 2000, the veteran had a consultation for neck and 
back pain.  He related the history of his back complaints and 
that he had surgery in 1996.  He stated that the surgery did 
not relieve his pain or his numbness.  He was complaining of 
numbness in both thighs and pain and numbness in the anterior 
thigh.  He had difficulty weight bearing because of his lower 
back pain.  He described the pain as extending to both 
buttocks, into the calves, and into the inside heel and arch 
region of both feet.  

He reported difficulty walking because of pain in the left 
thigh.  The examination showed deep tendon reflexes of 3/4 
over the patellar tendons and 2/4 over the Achilles tendons.  
The straight-leg raising test was equivocal bilaterally.  
There was a well-healed midline surgical scar.  There was no 
atrophy noted in either lower extremity.  There was no 
sensory deficit in any dermatomal distribution.  The 
assessment was degenerative disk disease at L2-3, L3-4, L4-5, 
L5-S1; herniated nucleus pulposus at L3-4; lumbar spinal 
stenosis at L4-5, L3-4; spinal instability at L3-4; foraminal 
stenosis at L3-4, L4-5, L5-S1; and laminectomy at L4 and L5. 

The veteran was afforded a VA C&P general medical examination 
in August 2000 for his claim for a TDIU.  He reported that 
his lumbar back pain had been gradually and progressively 
worse since his VA examination in 1997 and he had seen 
several civilian doctors.  The examiner noted that an April 
1999 MRI revealed degenerative disc disease and some 
narrowing of the L3-L4 neuroforamina.  The veteran reported a 
bilateral lower extremity radiculopathy that extended to his 
feet.  He was using medication to control discomfort and used 
a back support when necessary.  His lumbar back pain was 
daily, constant, unrelenting and worsened with physical 
activity.  He stated that this was a major factor in leaving 
his VA job in 1997.  

The August 2000 VA examiner found that the veteran walked 
with an altered gait in obvious lumbar back discomfort and 
seemed to compensate for the left lower extremity discomfort 
by favoring his right leg.  There was a 6-inch, well-healed, 
surgical scar overlying the lumbar vertebrae.  He was able to 
walk on the balls and the heels of his feet.  The extensor 
hallucis strength was 5/5 bilaterally.  There was a positive 
straight leg raise bilaterally.  The range of motion findings 
of the lumbar back were flexion from 0-40 degrees with pain 
from 20-40 degrees; extension from 0-20 degrees with pain 
from 5-20 degrees; and lateral flexion from 0-15 degrees with 
pain from 5-15 degrees bilaterally.  The pertinent diagnosis 
was lumbosacral strain with degenerative joint disease and 
spinal stenosis, diagnosed as status post surgical residuals, 
degenerative joint disease, and bilateral lower extremity 
radiculopathy.  

In August 2000 the veteran underwent nerve conduction studies 
of the lower extremities.  The conclusion was that it was a 
severely abnormal study.  The electrodiagnostic findings were 
most consistent with chronic L4-S1 polyradiculopathies 
affecting the lower extremities in a very symmetric fashion.  
There was no electrodiagnostic evidence of acute denervation 
at the time of the testing.  

The veteran was seen in September 2000 for follow-up after 
the electromyography (EMG) primarily regarding his complaints 
of the cervical spine.  It was noted, however, that the EMG 
report indicated bilateral radiculopathies of L4, L5, and S1.  

The assessment was polyradiculopathies in bilateral lower 
extremities L4-5-S1.  Treatments for his low back region were 
described.  

In December 2000, the RO granted a 40 percent disability 
evaluation effective from August 16, 1996.  A supplemental 
statement of the case was issued in April 2002.
In April 2002, the veteran wrote that he had no additional 
evidence to furnish.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2001).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 U.S.C. § 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2001).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (2001).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001); 
see VAOPGCPREC 36-97.

As fact finder, the Board is required to weigh and analyze 
all the evidence of record and to make determinations as to 
the credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).  When all of the evidence is assembled, 
VA is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  

The implementing regulation clarifies this to mean except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim re-opened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2001); see also 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998) (effective date 
of increased rating claims).

The claims for increased disability compensation are subject 
to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) 
(West 1991) and 38 C.F.R. § 3.400(o)(2) (2001).  The law 
governing the appropriate effective date for an award of 
increased compensation provides: "The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the "[e]arliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim."  
38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, whichever is later, under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof, under 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 
Vet. App. 125, 126 (1997).

A 40 percent evaluation requires severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  

A 40 percent evaluation is also warranted if only some of 
these manifestations are present if there is also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2001).

Severe limitation of motion of the lumbar segment of the 
spine warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2001).

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

For disability arising from residuals of vertebral fracture, 
with cord involvement, bedridden or requiring long leg 
braces, a 100 percent disability rating is assigned.  Without 
cord involvement or abnormal mobility requiring neck brace 
(jury mast), a 60 percent disability rating is assigned.  In 
other cases, rating is in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of the vertebral body.  38 C.F.R. 4.71a, Diagnostic 
Code 5285 (2001)

Ankylosis of the lumbar spine at a favorable angle warrants a 
40 percent evaluation. Ankylosis of the lumbar spine at an 
unfavorable angle warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5289 (2001).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a maximum rating of 10 
percent is warranted where arthritis is shown by x-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  

In the absence of limitation of motion, but with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  A 10 
percent rating is warranted when there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2001).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 4 Vet. App. 7 (1997); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis

Preliminary Matter:  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board's consideration 
of the new regulations in the first instance is not 
prejudicial to the veteran inasmuch as the regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 
C.F.R. § 3.159 (2001).  The RO provided the veteran a copy of 
the applicable rating decision and forwarding letter that in 
combination notified him of the basis for the decisions 
reached.  The RO also provided the veteran a statement of the 
case that included a summary of the evidence, the applicable 
law and regulations and a discussion of the facts of the 
case.  Thus, it is concluded that the RO satisfied the duty 
to notify the veteran.  

In addition, the RO offered to assist the veteran in 
obtaining medical evidence and had the veteran examined in 
respect to the disorder at issue.  Also, the Board recognizes 
that during the appeal period this case was previously 
remanded by the Board in April 1998 for additional 
development of the record and to provide the veteran a VA 
examination in connection with his claim.  Thus, the duty to 
assist the veteran has also been satisfied and he will not be 
prejudiced by the Board deciding the merits of his claim 
without remanding the case to the RO for consideration under 
the new legislation.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16- 92, 57 Fed. Reg. 49,747 (1992).

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.

Increased evaluation

This appeal commenced when the evaluation for the veteran's 
low back disability was 10 percent.  To the extent that he 
claimed he was worse, the RO agreed and granted a 20 percent 
evaluation under Diagnostic Code 5295 for lumbosacral strain 
with degenerative arthritis, effective from February 26, 
1996.  The veteran continued his appeal claiming that his 
condition was more severe.  The RO then granted a 40 percent 
evaluation under Diagnostic Code 5295 for lumbosacral strain 
with degenerative arthritis and spinal stenosis effective 
from August 16, 1996.  Clearly, the veteran is competent to 
allege that he is worse, and that he has functional 
impairment.  However, the Board must also consider the 
evidence created by competent professionals in deciding the 
appeal.

The veteran filed a claim on February 26, 1996 for an 
increased evaluation.  He then submitted medical evidence 
showing that he had undergone back surgery in March 1996 and 
although initially his condition improved, by the time of the 
July 1996 VA examination he complained that he had low back 
pain and numbness in his lower extremities.  

Throughout the pending appeal, additional medical evidence 
has been submitted which does support his claim that his back 
disorder had worsened and been productive of severe 
disablement with application of the pertinent governing 
criteria set out above under the applicable diagnostic codes.  
The RO subsequently determined that a 40 percent evaluation 
was warranted.  Accordingly, the veteran is entitled to a 40 
percent evaluation from the date of his claim on February 26, 
1996, (exclusive of the period for which the veteran was 
awarded a 100 percent evaluation under the provisions of 
38 C.F.R. § 4.30).  38 C.F.R. § 3.400 (o)(2) (2001).  

The Board will now consider whether the veteran is entitled 
to an evaluation greater than 40 percent since February 1996 
(exclusive of the period for which he was awarded a 100 
percent evaluation under the provisions of 38 C.F.R. § 4.30).  

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2001).  The history of low back complaints 
has been reviewed and the functional impairment which can be 
attributed to pain or weakness has been taken into account.

The veteran's low back disability is currently rated under 
Diagnostic Code 5295 for lumbosacral strain.  In this case 
the 40 percent evaluation currently in effect is the maximum 
schedular evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  The currently assigned 40 percent evaluation is also 
the maximum available based on limitation of motion under 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2001), and in excess of 
the maximum allowable evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001) pertaining to arthritis.  The 
CAVC, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that 
where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, and 
4.59.  Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

The veteran contends that the disability should be rated 
under Diagnostic Code 5293 as degenerative disc disease and 
lumbosacral radiculopathy are part of the service-connected 
low back disability.  The Board has considered application of 
Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome for which a maximum schedular evaluation of 60 
percent is provided, but notes that there is no evidence to 
establish the presence of a pronounced intervertebral disc 
syndrome such to provide for an increased evaluation pursuant 
to Diagnostic Code 5293.  

An August 2000 VA examination revealed moderate limitation of 
forward flexion, extension, and lateral flexion, with pain on 
motion; and an absent right ankle jerk.  Nerve studies showed 
radiculopathies in the lower extremities.  No muscle spasm 
was noted.  He was able to walk on the balls and the heels of 
his feet.  Motor strength in the extensor hallucis was 5/5 
bilaterally.  

The veteran obtained some relief with medication and only 
used a back support when necessary.  A private medical 
examination in July 2000 noted no muscle atrophy and no 
sensory deficit in any dermatomal distribution.  

Taken in the aggregate, these symptoms could be characterized 
as "severe," but are less than "pronounced" in degree.  As 
such, there is no basis for an evaluation in excess of 40 
percent under Diagnostic Code 5293.  Although the veteran has 
absent ankle jerk on the right, and radiculopathy in the 
lower extremities, the competent and probative evidence does 
not show persistent symptoms compatible with sciatic 
neuropathy, or other neurological findings appropriate to the 
site of the diseased disc, with only little intermittent 
relief from symptoms, consistent with pronounced 
intervertebral disc syndrome.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(2001), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no schedular basis upon which to 
assign a higher disability evaluation higher than the 
assigned 40 percent.  The claims file contains competent and 
probative evidence that the veteran retains motion in his 
spine.  Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the 
veteran's lumbar spine is not ankylosed, application of 38 
C.F.R. § 4.71a, Diagnostic Code 5289 (2001) is not warranted.  
There also was no evidence of a vertebral fracture with 
demonstrable deformity (the criteria for an additional 10 
percent under Diagnostic Code 5285).

The Board now considers whether the back disability warrants 
assignment of separate evaluations under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295.  Pyramiding, that is 
the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities. 38 C.F.R. § 4.14.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261- 62 (1994).  In this case, the cited 
diagnostic codes all contemplate disability based, in part, 
on limitation of motion.  Thus, to assign separate 
evaluations would be to compensate the veteran more than once 
for his same symptoms of pain and motion limitation.

The CAVC has held that a separate, additional rating may be 
assigned if the veteran's spinal disability is manifested by 
a scar that is poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, or otherwise 
causative of limitation on function of part affected.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

In this regard, the pertinent evidence of record shows that 
residual scarring from previous spinal surgery has 
consistently been reported as well healed with no evidence of 
poor nourishment with repeated ulceration, tenderness and 
pain on objective demonstration, limitation on function of 
part affected.  Accordingly, the evidentiary record does not 
support assignment of an additional compensable evaluation 
for residual scarring.   

Therefore, the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 40 percent for 
a low back disorder for the period beginning on February 26, 
1996, (exclusive of the period for which the veteran was 
awarded a 100 percent evaluation under the provisions of 
38 C.F.R. § 4.30). 

Extraschedular Consideration

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  
VAOPGCPREC 6-96.  In the veteran's case at hand, the RO 
provided and discussed the criteria for assignment of an 
extraschedular evaluation, but did not grant entitlement to 
an increased evaluation on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Under Secretary or the Director for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The current schedular criteria adequately compensate the 
veteran for the nature and extent of severity of his 
lumbosacral strain with degenerative arthritis and spinal 
stenosis.  The record in this case does not demonstrate that 
the veteran has required frequent periods of hospitalization 
for this disability or that his low back disability 
individually markedly interfered with employment.  The Board 
notes that the veteran is in receipt of a TDIU.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.



ORDER

Entitlement to an increased evaluation of 40 percent, but no 
greater, for lumbosacral strain with degenerative arthritis 
and spinal stenosis is granted effective from February 26, 
1996, (exclusive of the period for which the veteran was 
awarded a 100 percent evaluation under the provisions of 
38 C.F.R. § 4.30), subject to the criteria governing the 
payment of monetary benefits.  



		
	RONALD R. BOSCH
                                 	Member, Board of Veterans' 
Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

